                Case 18-17254-btb           Doc 38      Entered 12/10/18 11:36:29           Page 1 of 2
NVB 1007−4 (Rev. 8/16)


                                UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA


 IN RE:                                                          BK−18−17254−btb
                                                                 CHAPTER 11
 BAKKEN RESOURCES, INC.


                                     Debtor(s)                   NOTICE OF INCOMPLETE
                                                                 AND/OR DEFICIENT FILING




NOTICE IS GIVEN that the above debtor(s) filed a voluntary petition on 12/7/18. Pursuant to the Federal Rules of
Bankruptcy Procedure and the Local Rules for the District of Nevada, the Clerk has noted deficiencies to the petition
and/or schedules and statements of this debtor(s) as listed below. This Notice advises the debtor(s) of deficiencies
noted by the Clerk in the filing of the Voluntary Petition and related documents. This Notice does not cover all duties
and requirements a debtor must perform, and there may be other deficiencies not noted below. Failure to cure the
deficiencies within the time allowed by law or by an extension granted by court order may result in the
dismissal of this case.


SCHEDULES, STATEMENTS AND CERTIFICATIONS:

   *      The following schedules, required pursuant to Fed. R. Bankr. P. 1007 and LR 1007, were not filed with
          the Voluntary Petition:
            *      Summary of Assets and Liabilities for Non−Individuals (Official Form 206Sum)
            *      Schedule A/B: Property (Official Form 206A/B)
            *      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
            *      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
            *      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
            *      Schedule H: Codebtors (Official Form 206H)
   *      The Statement of Financial Affairs for Non−Individuals Filing for Bankruptcy (Official Form 207),
          required pursuant to LR 1007(b) and (c), was not filed with the Voluntary Petition.


DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S):

   *      Pursuant to Fed. R. Bankr. P. 2016(b), the attorney for the debtor(s) has failed to file a Disclosure of
          Compensation (Form 2030) as required by 11 U.S.C. Section 32.


LIST OF CREDITORS AND EQUITY SECURITY HOLDERS:

   *      The Verification of Creditor Matrix, required pursuant to Fed. R. Bankr. P. 1008, was not filed with the
          list of creditors.
   *      Pursuant to LR 1007(b), the debtor/debtor's attorney failed to enter the names and addresses of all
          creditors of the debtor(s) into the court's electronic case filing system.



NOTICE IS FURTHER GIVEN that the Federal Rules of Bankruptcy Procedure, Local Rules and Electronic Filing
Procedures are available on the court's web site at http://www.nvb.uscourts.gov.
              Case 18-17254-btb   Doc 38   Entered 12/10/18 11:36:29   Page 2 of 2




Dated: 12/10/18


                                               Mary A. Schott
                                               Clerk of Court
